                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NATIONWIDE PROPERTY AND
CASUALTY INSURANCE COMPANY
as subrogee of THE FOXMOOR                             18cv1410
HOMEOWNERS ASSOCIATION, INC.                           ELECTRONICALLY FILED

               Plaintiff,

               v.
DYNAMIC BUILDING CORPORATION,

               Defendant/Third-Party
               Plaintiff,

                       v.

KAZMIR CONSTRUCTION, LLC. AND
ATLAS ELECTRICAL CONTRACTING,
INC.

               Third Party Defendants.

                                 MEMORANDUM ORDER

       Before the Court is Defendant Dynamic Building Corporation’s (“Dynamic’s”) motion to

dismiss the third party counterclaim filed by Kazmir Construction, LLC. ECF 35. For the

reasons set forth below, Dynamic’s motion will be granted.

       BACKGROUND

       This case arises out of a claim for negligence, breach of contract, and breach of warranty

brought by Nationwide Property and Casualty Company (“Nationwide”) as subrogee of its

insured, the Foxmoor Homeowners Association. ECF 4. The Foxmoor Homeowners

Association oversees residential condominium units located in Cranberry Township. Id.

       Nationwide sued Dynamic, a general contractor, alleging Dynamic performed work

negligently in one of the condominium units. Id. Specifically, Nationwide claimed that upon

                                                   1
installing a microwave oven, a bolt used to secure the microwave oven essentially nicked an

electrical line which shorted the line, led to sparking and caused an arc of electricity, which in

turn, ignited a natural gas line, causing a fire to erupt in the ceiling of the condominium unit. Id.

       Dynamic filed an answer to Nationwide’s complaint but also sued Kazmir Construction,

LLC (“Kazmir”) via a third party complaint. ECF 7. The gravamen of Dynamic’s third party

complaint alleged that Kazmir performed the installation of the microwave in the unit in

question. Id.

       In response to Dynamic’s third party complaint, Kazmir filed a third party counterclaim

alleging that Kazmir was hired by Dynamic Building Corporation to provide interior carpentry

services at the subject condominium complex in exchange for $112,000.00. ECF 23. Kazmir’s

counterclaim against Dynamic is for non-payment of an amount alleged to be due and owing to

Kazmir by Dynamic. Id. Dyanmic filed a motion to dismiss Kazmir’s counterclaim and brief in

support of same. ECF 35 and ECF 36. Kazmir filed a brief in response opposing same. ECF 42

and ECF 43.

       ANALYSIS

       Dynamic’s motion to dismiss Kazmir’s counterclaim notes that there is a binding

arbitration clause in the agreement executed between Kazmir and Dynamic for the work done at

the condominium units at issue in this litigation. ECF 7. Dynamic’s allegeation against Kazmir

reference a contract with Kazmir. Id. Dynamic attached this contract to its third party complaint

against Kazmir. ECF 7-3. Thus, the Court may consider this agreement and its content in

adjudicating this issue. The Court finds that Dynamic accurately represented that an arbitration

clause exists within the agreement attached to its third party complaint. Id.




                                                      2
        Based on the plain meaning of this arbitration clause, Dynamic and Kazmir agreed to

resolve “all claims and disputes arising out of or relating to this Subcontract” via arbitration “in

Pittsburgh, Pennsylvania in accordance with the Construction Industry Rules of the American

Arbitration Association.” Id.

       Dynamic argues Kazmir’s compulsory counterclaim does not automatically confer

subject matter jurisdiction over Kazmir’s counterclaim against Dynamic for its alleged non-

payment. Dynamic claims the amount owed to Kazmir falls below the $75,000.00 diversity

jurisdiction threshold. 28 U.S.C. § 1332.

       Kazmir counters by arguing that the amount in controversy exceeds the threshold.

Kazmir also argues regardless of the amount, this Court could adjudicate its claim against

Dynamic under the supplemental jurisdiction statute. 28 U.S.C. § 1367(a). Kazmir further

argues that it would be in the best interests of judicial economy for this Court to do so. ECF 43.

       This Court declines to assert supplemental jurisdiction over the matter raised by Kazmir

in its counterclaim against Dynamic. The Court finds that the core issue in the case brought by

Nationwide is whether Dynamic, or some other entity, can be deemed liable for the fire loss at

the condominium units. Thus, whether Kazmir was timely paid a proper amount for its work at

the condominium units is unrelated to the matter at the heart of this case. In addition, this Court,

like many others within the Third Circuit respect the parties’ rights to negotiate for alternate

dispute resolutions such as arbitration. See, i.e., Taylor v. Prudential Ins. Co. of America, 91

Fed. Appx. 746 (3d Cir. 2003).

       CONCLUSION

       For the foregoing reasons, the Court will grant Dynamic’s Motion to Dismiss the

Counterclaim without prejudice for Kazmir to reassert its claim before an arbitration panel.



                                                      3
                                   ORDER OF COURT

       AND NOW, this 25th day of January, 2019, the court hereby GRANTS Defendant

Dynamic Building Corporation’s (“Dynamic’s”) motion to dismiss the third party counterclaim

(ECF 35) filed by Kazmir Construction, LLC.

                                          s/ Arthur J. Schwab
                                          Arthur J. Schwab
                                          United States District Court Judge

       cc: All ECF Counsel of Record




                                                 4
